DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0087184).
Regarding claim 1, Lee discloses, in FIG. 3 and in related text, a semiconductor device for internet of things (IoT), comprising: 
a substrate having an array region (64x64) defined thereon; 
a ring of dummy magnetic tunneling junction (MTJ) pattern surrounding the array region, wherein the ring of dummy pattern comprises: 
magnetic tunneling junctions (MTJs) (dummy bit cells 312); and 
a ring (306) of metal interconnect pattern (metal-2) overlapping the MTJs and surrounding the array region (see Lee, [0010], [0029]-[0031]).
Regarding claims 3-8, Lee discloses 
wherein the ring of metal interconnect pattern (306) comprises: a first (top) metal interconnect pattern and a second (bottom) metal interconnect pattern extending along a first direction (horizontal direction); and a third (left) metal interconnect pattern and a fourth (right) metal interconnect pattern extending along a second direction (vertical direction),
wherein the first (top) metal interconnect pattern overlaps the third (left) metal interconnect pattern at a first (upper left) corner, the first (top) metal interconnect pattern overlaps the fourth (right) metal interconnect pattern at a second (upper right) corner, the second (bottom) metal interconnect pattern overlaps the third (left) metal interconnect pattern at a third (lower left) corner, and the second (bottom) metal interconnect pattern overlaps the fourth (right) metal interconnect pattern at a fourth (lower right) corner,
wherein one of MTJs (312) overlap the first corner,
wherein one of the MTJs (312) overlap the second corner,
wherein one of the MTJs (312) overlap the third corner,
wherein one of the MTJs (312) overlap the fourth corner (see Lee, FIG. 3)
Regarding claim 9, Lee discloses wherein each of the MTJs (312) comprises a square or rectangle according to a top view (see Lee, FIG. 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi (US 2003/0235070).
Regarding claim 1, Ooishi discloses, in FIG. 1 and in related text, a semiconductor device for internet of things (IoT), comprising: 
a substrate having an array region (including normal memory cells MC’s) defined thereon; 
a ring of dummy magnetic tunneling junction (MTJ) pattern surrounding the array region, 
wherein the ring of dummy pattern comprises: magnetic tunneling junctions (MTJs) (dummy cells SDC’s surrounding normal cells MC’s) (see Ooishi, [0022]-[0023], [0115]-[0116], [0128]).
FIG. 1 of Ooishi does not explicitly disclose wherein a ring of metal interconnect pattern overlapping the MTJs and surrounding the array region.
FIG. 13A of Ooishi teaches metal interconnect pattern (210) overlapping and connecting adjacent dummy MTJs (TMRd) (see Ooishi, FIG. 13A, [0181]). Since FIG. 1 of Ooishi discloses that a ring pattern of dummy MTJs (SDC’s) surrounding the array region of normal memory cells (MC’s), FIG. 13A of Ooishi together with FIG. 1 of Ooishi teaches wherein a ring of metal interconnect pattern overlapping the MTJs and surrounding the array region.
FIG. 1 of Ooishi and FIG. 13A of Ooishi are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify FIG. 1 of Ooishi with the features of FIG. 13A of Ooishi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify FIG. 1 of Ooishi to include wherein a ring of metal interconnect pattern overlapping the MTJs and surrounding the array region, as taught by FIG. 13A of Ooishi, in order to shun the dummy cells (see Ooishi, [0183]).
Regarding claim 2, Ooishi teaches the device of claim 1.
Ooishi discloses a gap (gap between adjacent normal cell MC and dummy cell SDC) between the array region and the ring of dummy pattern (see Ooishi, FIG. 1).
Regarding claim 3, Ooishi teaches the device of claim 1.
Since Ooishi teaches the ring of metal interconnect pattern overlapping the MTJs and surrounding the array region (see discussion on claim 1 above), and Ooishi discloses the ring area surrounding the array region (including normal memory cells MC’s) has a rectangular ring shape (like a picture frame) (see Ooishi, FIG. 1), Ooishi teaches wherein the ring of metal interconnect pattern comprises: a first metal interconnect pattern (upper segment) and a second metal interconnect pattern (lower segment) extending along a first direction (horizontal direction in FIG. 1); and a third metal interconnect pattern (left segment) and a fourth metal interconnect pattern (right segment) extending along a second direction (vertical direction in FIG. 1), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 4, Ooishi teaches the device of claim 3.
Ooishi teaches wherein the first metal interconnect pattern (upper segment) overlaps the third metal interconnect pattern (left segment) at a first corner (upper left corner in FIG. 1), the first metal interconnect pattern (upper segment) overlaps the fourth metal interconnect pattern (right segment) at a second corner (upper right corner in FIG. 1), the second metal interconnect pattern (lower segment) overlaps the third metal interconnect pattern (left segment) at a third corner (lower left corner in FIG. 1), and the second metal interconnect pattern (lower segment) overlaps the fourth metal interconnect pattern (right segment) at a fourth corner (lower right corner in FIG. 1), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Ooishi teaches the device of claim 4.
Ooishi teaches wherein one of MTJs (dummy cell SDC) overlap the first corner (upper left corner in FIG. 1), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Ooishi teaches the device of claim 4.
Ooishi teaches wherein one of the MTJs overlap (dummy cell SDC) the second corner (upper right corner in FIG. 1), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 7, Ooishi teaches the device of claim 4.
Ooishi teaches wherein one of the MTJs (dummy cell SDC) overlap the third corner (lower left corner in FIG. 1), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 8, Ooishi teaches the device of claim 4.
Ooishi teaches wherein one of the MTJs (dummy cell SDC) overlap the fourth corner (lower right corner in FIG. 1), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 9, Ooishi teaches the device of claim 1.
Ooishi discloses wherein each of the MTJs (dummy cell SDC) comprises an oval according to a top view.
Ooishi does not explicitly disclose or teach herein each of the MTJs comprises a square or rectangle according to a top view.
However, the limitation is mere changes in shape and would have been found obvious absent persuasive evidence that the particular shape of the claim is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also, MPEP § 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408) 918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811